Citation Nr: 1601916	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, Texas


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred for medical treatment received at the Baptist Medical Center Hospital from September 25-29, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972 and from March 1975 to October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Medical Center in San Antonio, Texas.  

In October 2012, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.   

The Board denied this appeal in a July 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the July 2014 decision, and remanded the matter for action consistent with the terms of the JMR.  


FINDING OF FACT

The Veteran received treatment at Baptist Medical Center Hospital from September 25 - 29, 2009 under circumstances of such nature that a prudent layperson could not reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred by the Veteran at Baptist Medical Center Hospital in San Antonio, Texas from September 25 - 29, 2009, have not all been met.  38 U.S.C.A. §§ 5107(b), 1725, 1728 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.125 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

On September 25, 2009, The Veteran sought medical treatment at the emergency department of a non-VA facility, Baptist Medical Center Hospital.  He was admitted to the hospital at that time and discharged on September 29, 2009.  There is no evidence that VA authorized the services in advance, and the Veteran has not asserted that VA authorized the services in advance.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  As the claim on appeal is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement of medical expenses.  In this regard, he has filed what has been determined to have been a timely claim for payment or reimbursement of unauthorized medical expenses, and the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical expenses have been met under the facts and circumstances of this case.  Additionally, VA sent a letter to the Veteran in January 2012 informing him of VA's and his respective duties in obtaining evidence.  Thus, the requirements for the fair development of the appeal have been met in this case.

Law and Regulations - Payment and Reimbursement

Congress has provided for payment or reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 (West 2014) and 38 U.S.C.A. § 1725 (West 2014).  As potentially applicable in the instant case, 38 U.S.C.A. § 1728(a) provides that, pursuant to such regulations as VA prescribes, VA shall reimburse veterans eligible for hospital care or medical services for the customary and usual charges of emergency treatment for which such veterans have made payment, from sources other than VA, where such emergency treatment was rendered to such veterans in need thereof for any disability of a veteran who has a total disability permanent in nature from a service-connected disability.  

Under 38 U.S.C.A. § 1725, as implemented by 38 C.F.R. § 17.1002, the following criteria must all be met for payment or reimbursement of veterans for medical expenses incurred in non-VA facilities:  (1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; (5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (6) The Veteran is financially liable to the non-VA provider of the emergency treatment; (7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (9) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728.  

Under 38 U.S.C.A. § 1725 and under 38 U.S.C.A. § 1728, the term "emergency treatment," means medical care or services furnished, in the judgment of VA, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 C.F.R. § 1725(f)(1) (2015).  

This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b) (2015).

In describing the prudent layperson standard, the Court explained that the treatment provided is not outcome determinative.  Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  It also cited authority from another jurisdiction that the prudent layperson standard is a prudent layperson in the same position as the claimant.  Id.  The Court indicated that determining if a prudent layperson would consider the situation emergent involves weighing of the totality of the circumstances.  Id.  Finally, the Court cited authority for the proposition that the prudent layperson standard is objective and subjective, not purely subjective.  Id. 

Relevant Facts

Service connection has been established for the following disabilities suffered by the Veteran:  Posttraumatic stress disorder (PTSD), diabetes mellitus type II, diabetic neuropathy of all four extremities, erectile dysfunction, hypertension, and coronary artery disease.  The Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities from September 20, 2002 to March 1, 2011.  Effective March 2, 2011, the Veteran's service-connected PTSD was evaluated as 100 percent disabling.  Thus, a total schedular evaluation of 100 percent was effective as of March 2, 2011.  

In the July 2015 JMR, the Parties agreed that the Board must account for the totality of the circumstances in this case.  They pointed in particular to a September 26, 2009 Baptist Health System gastroenterology consultation and its reference to the Veteran's pain.  The Parties also pointed to a December 2002 VA treatment record reflecting a diagnosis of coronary artery disease (CAD) and stent placement in April 2002, his report of recurrent chest pains, and his difficulty in controlling his hypertension as noted in a January 7, 2008 telephone note.  The Parties noted a May 22, 2009 VA addendum that referred to a May 2009 computerized tomography (CT) scan that revealed cerebral atrophy and periventricular ischemic changes.  The Parties commented that this was after the Veteran presented with complaints of pain on the right side of his chest.  The Parties referred to a September 28, 2009 Baptist Health System treadmill nuclear stress test report following a September 27, 2009 Baptist Health System Consultation Report regarding assessment of the Veteran's chest pain.  The Parties referred to the recommendation of a VA physician that if he had chest pain he should seek emergency treatment, as recorded in a November 24, 2009 VA Physician telephone encounter.  

Given the reference to a 2002 cardiac treatment and a CT of his head in May 2009, the Board has included reference to and discussion of relevant treatment records surrounding those events.  This is significant in that it is part of the totality of the circumstances and tends to show the knowledge the Veteran had when he sought treatment in September 2009.  

April 9, 2002 VA nursing outpatient notes document that the Veteran was seen for hepatitis C evaluation when he complained of right side pain of 9 out of 10 severity.  He denied shortness of breath and other symptoms and reported that he was being followed by a non-VA provider for blood pressure problems.  May 2, 2002 VA nursing notes document his report that he had heart surgery the previous week.  

September 18, 2002 VA treatment notes document that the Veteran was seen for complaints of his chest pain of 9 out of 10 severity, requesting medication for the pain.  He reported that he had the pain for about one week and he had complaints of upper respiratory symptoms.  Assessment was muscular pain possibly due to cough, and coronary artery disease.  December 2002 VA treatment notes state that the Veteran had coronary artery disease status post stent placement in April 2002, with recurrent chest pains.  

A December 9, 2002 VA cardiology diagnostic study consult note documents an exercise stress test consult.  The results of the stress test were equivocal.  

A January 21, 2003 VA coronary artery disease cardiology consult note documents in pertinent part, as follows:   

He gives a history of more than five years midsternal chest pain described as a constant pressure "all the time" that seems to be more noticeable with deep breathing, intensity 7 - 1/2/10 nonradiating, not associated with shortness of breath or diaphoresis.  He had cardiac catheterization done at Hugely Hospital last April result of which is not known to him and it is unclear whether or not he had revascularization procedure done.  Although, in Dr. [R's] note a stent was placed.  

The impression was atypical chest pain, hypertension, and type two diabetes mellitus.  The Veteran was to be scheduled for a myocardial perfusion scan and the cardiac catheterization report from Hugely Hospital was to be obtained.  

A January 31, 2003 addendum to the report, signed by the same VA staff cardiologist that signed the consult note, states as follows:  "Discharge summary from Hugely Hospital dictated by Dr. [H.B.] on 4/26/02 indicated cardiac cath done for significant chest pain.  He had no significant coronary artery disease.  "

A February 7, 2003 VA treatment note signed by Dr. "R," states as follows (lower case as in the original): "on chart review it appears that pt had angioplasty only - not stent placement according to my notes on 6/10/02 - by 9/25/02 i have made an error indicating that he had (sic) stent placement - i will check with pt next visit and clear this - he probably did not have stent placement."

March 11, 2003 notes, signed by Dr. R., first note that the Hugely Hospital discharge summary stated that a cardiac catheterization did not show any significant coronary disease.  Dr. R. then stated "so he never had angioplasty or stent placement."  Next, Dr. R. documented that the Veteran complained of right upper quadrant pain of two to three years duration, underwent laparoscopic cholecystectomy in 2001 - but the pain continued, with right upper quadrant pain all the time with no nausea or vomiting.  The assessment was chronic right upper quadrant abdominal pain, negative ultrasound, normal examination.  These notes also document that he had a normal cardiac perfusion scan.  

A June 30, 2003 cardiology reevaluation note documents that the Veteran had atypical chest pain with no significant coronary artery disease on coronary angiogram.  September 2, 2003 VA treatment records document that his normal cardiac perfusion test indicates that he does not have any coronary artery disease.  

Following approximately 2003, the Veteran did not report chest pains but did report gastrointestinal disturbances infrequently.  For example, he reported constipation in December 2005, attributed to his prescribed morphine, and reported diarrhea and stomach cramps in February 2006.  On February 8, 2006, he reported that he just got out of the hospital for what he described as his bowels getting all twisted up and having diarrhea.  He was admitted to a VA medical center on February 17, 2006 for complaints of abdominal pain and diarrhea.  He was discharged with a diagnosis of c. difficile enterocolitis.  April 9, 2007 VA treatment notes document his report of abdominal cramps and what he reported as three months of diarrhea.  He again reported stomach cramps in and was admitted to a VA hospital on June 7, 2007.  He was discharged a few days later with a diagnosis of c-diff colitis, diarrhea.  

In the January 7, 2008 VA telephone encounter note, Dr. R., states:

spoke with pt at [telephone number].i (told the pt that he has hard to control htn already on 5 drugs-headache is not due to elevated bp as it is only mildly elevated .i told him to increase clonidine 0.1mg po tid(from bid).to continue other meds same (lisinopril 20mg po bid, metoprolol tartrate 100mg po bid,hctz-25mg po qam, terazosin 10mg po qhs).  I also told him that even though he has hep-c his lfts are ok-he can take Tylenol up to 6-8 pills of 325b mg per day.  Pt verbalized understanding the discussion.

March 13, 2009 VA treatment notes also document that the Veteran was seen at a scheduled appointment and reported having bad headaches for the last four to five months.  He also complained of pain in the right lower chest since a liver biopsy in December 2008 and that he had two hypoglycemic episodes in the last two months.  A chest x-ray was done that day with a diagnosis of right lower chest pain.  He was to return to see the physician in six months with a diabetic panel, psa, tsch 2-3 hours before the visit.  A May 22, 2009 addendum, signed by the same VA physician, notes that "ct scan shows cerebral atrophy and periventricular changes."  

A VA Nursing Telehealth Note from May 26, 2009 documents that the Veteran wanted to know the results of his CT scan.  The note states "as above reviewed test results of ct scan of the head.  The report indicates abnormalities of some mild ischemia and cerebral atrophy."  Another note from Dr. R. from May 26, 2009 states that the CT scan showed minor changes, no action necessary.  

Following his admission to and discharge from Baptist Medical Center Hospital in September 2009, a September 30, 2009,VA Nursing Telehealthcare Note documents the Veteran's report that he was admitted to the hospital the previous week because he was having chest pains and vomiting, his blood sugar went up to 500, and the physician wanted him to change his insulin.  The note continues that a cardiac event was ruled out and that the Veteran reported that the only thing that was found was that he was constipated.  

A Baptist Medical Center Hospital emergency department nurse note, dated at just past 12 A.M. on September 25, 2009, documents that the Veteran reported nausea, vomiting, and abdominal pain with onset that morning.  An option on the form for semi urgent was checked but not an option for urgent or an option for emergent.  Also listed is that he was calm and, cooperative, respiration was unlabored, and that the pain was of the right lower quadrant.  Medical history options checked were for diabetes, hypertension, and cholesterol, but not heart disease.  

An emergency physician record, created shortly after the nurse note, documents that the Veteran was seen with complaints of severe abdominal pain and vomiting.  In an associated symptoms section of the note "nausea/vomiting" is circled.  There are lines through "sweating," "chest pain," and "loss of appetite" a well as lines through such items as "cardiac bypass/stent," and "gastric bypass," but cholcystecomy is circled as is diabetes, hypertension, and gall stones.  A clinical impression section has "Abdominal pain - acute" and "Dehydration" circled but there is no circle or any other mark for a preprinted option of "Chest pain."  He was medicated for nausea and pain and admitted to the hospital just before 1 A.M.  

A September 26, 2009 physician progress record, with a heading of gastrointestinal consult, documents an assessment of abdominal pain secondary to constipation and laxatives, and chest pain with a description of severe/worrisome.  An internal medicine note from that same date lists nine assessments, including abdominal pain and chest pain with a note for cardiology consultation.  This documents the Veteran's report that he was in in usual state of health until the previous day when he presented to the downtown Baptist Medical Center emergency room with "10/10 severe periumbilical abdominal pain.  The patient notes constipation over the past 2 days.  The patient also notes worsening gastroesophageal disease."  The assessment included severe periumbilical pain, with negative CT, normal complete blood count and normal liver function tests.  The physician said that there was no indication for endoscopy, that the abdominal pain was possibly secondary to constipation, and that the physician would provide laxative therapy and evaluate the benefit.  

A September 27, 2009 consultation report lists a history of present illness:  

I was asked to see by IPC for evaluation of chest pain.  The patient has no cardiac history to his knowledge, has been experiencing intermittent chest discomfort symptoms over the last day.  The pain, he states is in an epigastric discomfort, denies radiation.  States some nausea and some diaphoresis.  He states the pain happened while he was sleeping, has lasted most of the last day or two.  He feels better now today.  

A past medical history section of the report states "Positive for diabetes x20 years, hypertension, hyperlipidemia x 10 years."  An assessment and plan section states as follows:  "Chest pain, some typical and atypical features, abnormal troponins, but normal CK-MB, atypical symptoms with a2 (sic) days worth of epigastric discomfort.  Difficult to say, but with 20 years of diabetes, I think at least deserves a stress evaluation."  

Also included were the results of a treadmill nuclear stress test of September 28, 2009.  The results were images showing mild reduced left ventricular systolic function, an ejection fraction of 48 percent, and very thickened myocardium.  Interpretation included reduced exercise capacity on the treadmill.  

A patient summary report documents chemistry results including glucose values ranging from 195 at just before 1 A.M. on September 25, 2009 and 500 two days later.  Accuchecks were to be taken before meals and at bedtime, readings were to be taken to his primary care physician in three days and TSH lab in one month, and follow up with primary care physician was considered necessary.  Diagnosis was stomach pain, chest pain.  

The September 29, 2009 Patient Discharge Instructions stated that the diagnosis/procedures were stomach pain, chest pain.  Specific instructions were to "Take accuchecks before meals and at bedtime.  Take readings to pcp in 3 days.  TSH lab in 1 month and follow up with pcp."

A September 30, 2009 VA Nursing Telehealth Note documents that the Veteran reported that he was admitted to the hospital the previous week for chest pain and vomiting, his blood sugar was up to 500, and that a physician wanted him to change his insulin.  The note states that cardiac event was ruled out and that the Veteran reported that the only thing the hospital came up with was that he was constipated.

An October 2, 2009 VA treatment note documents the Veteran's report that he was admitted to a local hospital for chest pain and vomiting.  He reported that his blood sugar had risen to 500 and that he was told to change his insulin.  Also noted was that the only cause of his symptoms was found to be constipation.  

At the October 22, 2012 hearing, the Veteran testified that he was having chest and stomach pain for some time before seeking medical care on September 25, 2009, that his spouse called Information to locate a VA facility, and that they were directed to Sam Houston (presumably the military base) where he was given directions to a VA facility.  October 2012 Hearing Transcript (T) at 3.  He testified that he ended up at Baptist Hospital, when he vomited every five minutes.  Id.  

The Veteran testified that this occurred while he was vacationing in San Antonio and that he had been experiencing vomiting and chest pains for a few days prior to calling Information to locate a VA facility.  Id. at 3 and 7.  He testified that he had told his spouse that maybe it would go away because he thought it could have been gas, but it became severe so he had to do something.  Id.  He testified that initially the symptoms were every so often but the frequency increased over several days, he eventually began vomiting, and the pain in his chest was severe.  Id.  He also testified that he had been told by his physician to go to the nearest hospital if he had chest pains.  Id.  Finally, he testified that he looked for an emergency room for one to one and one half hours before he arrived at Baptist Medical Center Hospital.  Id. at 4.  In response to a question as to why he had to get into the emergency room, he testified "I had to go because I was vomiting every five minutes.  And you know, my chest - - I was having serious chest pain and that's the reason I couldn't wait any longer."  Id. at 5.  

A November 24, 2009 Telephone Healthcare Information Program - Nursing note documents the Veteran's request for his VA staff physician to provide information so that VA would pay the charges incurred for his treatment at Baptist Hospital.  He stated that his physician had told him to go to the nearest emergency room if he had chest pain and that he therefore went to Baptist Hospital because he did not know how to get to the local VA facility.  

In a VA MD telephone note, also dated November 24, 2009, Dr. R. stated as follows:  "This pt has diabetes, heart disease.  i (sic) told him to go to nearest ER if he has chest pain and if it is not relived (sic) with 3 ntgs. Pt had to go to baptist hospital in sanantonio (sic) in first week of november (sic)."  

Analysis

Here, the claim fails under both statutory provisions because the care and services rendered from September 25-29, 2009 were not of such nature that a prudent layperson could have reasonably expected that delay in seeking immediate medical attention would be hazardous to life or health.  

The Board has weighed the totality of the circumstances and concluded that a prudent layperson in the position of the Veteran could not have reasonably considered the situation present on September 25, 2009 to be emergent.  That is, such person could not reasonably expect that the absence of immediate medical attention would result in placing his health in serious jeopardy, or result in serious impairment of bodily functions, or serious dysfunction of any bodily organ or part.  

The Board makes this determination based on the totality of the circumstances, including the state of the Veteran's mind at that time that he sought care at Baptist Medical Center Hospital, as shown by the evidence.  The Board has considered his report of severe pain and what his VA physician had told him regarding chest pain.  It has also considered that he did not request an emergency vehicle transport for care, reported when he sought the care that he had no history of heart disease, had the symptoms present for days prior to seeking the care, and presented in a semi-urgent state.  The Board has also considered that in 2003 he reported having a cardiac catheterization and stent placement at a private hospital but following receipt of those records it was discovered that he had a normal angiogram, had not had stent placement, and was coronary artery disease free.  This is consistent with his report when he sought the medical treatment at Baptist Hospital, that he had no history of heart disease.  

The Board has considered the Veteran's statement, as well as that of his VA physician, who instructed him to go to the nearest emergency room if he had chest pain.  What the VA physician said in November 2009 was that she told him to go to the nearest emergency room if chest pain did not subside after three nitroglycerin tablets.  There is no mention of the Veteran meeting this prerequisite.  Indeed, the record shows that he was not concerned with chest pain but with abdominal pain. Further, the Veteran did not attempt to go to the nearest emergency room but rather searched for a VA facility.  Therefore, the advice of the VA physician does not make the Veteran's actions those of a prudent layperson reasonably expecting that delay in seeking immediate medical attention would be hazardous to life or health.

The Veteran does not indicate that he took any nitroglycerin tablets, and his report of primarily gastrointestinal pain, constipation of two days, and vomiting, supports the Board's conclusion that the Veteran sought treatment for what the record shows he believed to be gastrointestinal problems, not heart problems.  The record shows that the Veteran had experienced constipation in the past as well as diarrhea and had been hospitalized for diarrhea.  A prudent layperson with that history would not reasonably have considered his gastrointestinal symptoms with constipation and vomiting to be an emergency medical condition.  

It has also considered the length of time that the Veteran had symptoms prior to seeking medical care, how he sought such care, and his report when he was seen in the emergency department at Baptist Hospital, and finds those facts the most probative as to whether a prudent layperson, in the Veteran's situation, would have considered the situation emergent.  

By the Veteran's own testimony, he had symptoms for several days prior to seeking care, those symptoms merely worsening, facts that weighs against a finding that a prudent layperson would have considered the situation emergent.  The Veteran and his spouse drove first to the Sam Houston location and then to another location seeking medical care.  A prudent layperson in the Veteran's situation would have called an emergency vehicle if such person considered the situation emergent.  To be clear, the Board is not finding or holding that transport by an emergency vehicle is a requirement for a finding that a prudent layperson could have reasonably considered the need for care emergent.  There is no such requirement.  His choice of transport and the sequence of events involved in that transport are part of the totality of the circumstances and tend to show his state of mind at the time when he sought the care in question.  

As shown by the consultation report created the day before the stress test, when the Veteran presented to the emergency room he was unaware of any past cardiac history.  The facts also weigh against a finding that a prudent layperson, under those circumstances, would have considered the situation emergent.  When he arrived at Baptist Medical Center Hospital his initial report to the emergency department nurse was of nausea, vomiting, and abdominal pain.  This is consistent with what he expressed during the hearing-that he had thought that he had non-emergent pain; i.e., pain from gas.  These facts tend to show that a prudent layperson could not have reasonably expected that delay in seeking immediate medical attention would be hazardous to life or health.  

The stress test was performed due to the Veteran's diabetic history and, from the language of the recommendation, not due to any report of symptoms or belief by the Veteran that he was having a cardiac event when he presented for treatment on September 25, 2009.  Thus, the fact that a stress test was conducted is of very little probative value in determining whether a prudent layperson could have thought the situation emergent.  While there were results of the stress test of a very thickened myocardium, with middy decreased LV systolic function and ejection fraction of 48 percent, there is no interpretation of what those results mean, and, more importantly, no recommendation involving his cardiac function at discharge.  He was treated with a laxative.  That he has abnormal results on a stress test days after presenting for care is not evidence that a prudent layperson could have reasonably considered the situation emergent when he sought care.   

The Board recognizes that the Baptist Medical Center Hospital notes state that he had severe pain but the regulation does not make the presence of severe pain dispositive of a finding that a medical condition is emergent.  Rather, the test involves what a prudent layperson could reasonably expect.  Furthermore, this determination involves weighing the totality of the circumstances.  

The documented fact that the Veteran reported, in the context of his report for the treatment that he now contends was emergent, that he had no cardiac history to his knowledge, is highly probative evidence that he did not have a reason to believe that his symptoms were cardiac related.  This goes to the Veteran's state of mind when he sought the care and is a highly significant circumstance.  

Even if the Veteran had a history of significant cardiac disease, his state of mind at the time when he sought treatment is that he did not have a cardiac history.  In this case, the record is clear that he did not have significant cardiac disease.  Although in December 2002 he reported to VA that he had underwent a stent placement the record is clear that this did not occur.  The Board finds that the Veteran would have been aware of this from the events of 2002-03 involving evaluation by a cardiologist at VA.  

That he had blood pressure problems is also not a reason for concluding that a prudent layperson could have reasonably thought that gastrointestinal symptoms present on September 25, 2009 were an emergent medical condition.  As to the January 2008 VA telephone note, that note shows not only that he had hard to control blood pressure but that he was being treated with medication for his blood pressure and it was only mildly elevated.  This shows that the Veteran had knowledge that his blood pressure was only madly elevated.  This knowledge would reasonably lead a prudent layperson to the conclusion that his mildly elevated blood pressure was not a reason to seek emergency care.  There is nothing from the Baptist Medical Center Hospital notes when he presented for treatment indicating that he believed his blood pressure was of any significance.  Rather, these notes show that he sought treatment for abdominal pain with reports of vomiting.  

As to the testimony regarding a blood sugar level of 500, the Veteran's blood sugar level was not known to him or reported at the time that he sought the care at issue and is not a basis for finding that the medical emergency requirement was met.  
The Board finds that, although the Veteran reported pain in the right lower chest on March 13, 2009, this was in relation to a biopsy performed on the same site and x-rays of the site were normal.  Clear from the record is that the CT was of the Veteran's head and was in response to his reported headaches, not in response to his report of chest pains over a biopsy site which was evaluated via an x-ray.  The Board finds nothing about the CT scan of his head that indicates that his state of mind when he sought care at Baptist Medical Center Hospital in September 2009 was one of the need for emergent care.  

The Board has not ignored the Veteran's testimony that due to serious chest pains and vomiting every five minutes, he could not wait for medical attention any longer.  However, when he presented for care his chief complaint was not chest pain but abdominal pain.  The triage notes do not mention chest pain but rather that he had vomited seven times, and the emergency physician record shows a report of abdominal pain, with nausea/vomiting circled but a line through chest pain.  If the Veteran sought treatment for chest pain it is highly likely that this would have been recorded in these initial reports made when he arrived for treatment.  It is also highly likely that the emergency room physician report would have had a clinical impression that included the preprinted option for chest pain, but it did not.  Rather instead of circling that option, the physician circled the ones for abdominal pain and dehydration.  The reports are consistent with the Board's conclusion that the Veteran sought treatment for gastrointestinal distress and that a prudent layperson in the Veteran's position could not reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  

Finally, the Board recognizes that the Veteran was in an unfamiliar city when he sought the care at issue.  However, this circumstance, considered with the rest of the relevant facts just discussed, is not so significant as to change the outcome of this case.  Accordingly, and for these reasons, the Board concludes that the preponderance of the evidence shows that a prudent layperson in the Veteran's situation at the time he sought care at Baptist Medical Center Hospital would not reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  As the care under question was not for a medical emergency, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to reimbursement or payment of expenses incurred for medical treatment received at the Baptist Medical Center Hospital from September 25 - 29, 2009, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


